o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-152892-09 uil number info release date the honorable jim webb united_states senate washington dc attention ----------------- dear senator webb i am responding to your office’s date inquiry on behalf of your constituent --------------------------- ----- asked how a taxpayer who has a casualty_loss can determine whether they have a reasonable prospect of receiving compensation_for the loss since any compensation reduces the amount of the loss the law allows a deduction for casualty losses sustained during the year that are not_compensated_for_by_insurance_or_otherwise sec_165 of the internal_revenue_code a taxpayer who has a reasonable prospect of compensation_for a loss should reduce the amount of the loss by the expected compensation whether a taxpayer has a reasonable prospect of receiving compensation_for the loss depends on the facts and circumstances of each taxpayer's case court cases indicate that a taxpayer has a reasonable_prospect_of_recovery when the taxpayer has a bona_fide claim and when there is a substantial possibility the claim will be decided in the taxpayer’s favor if a taxpayer expects reimbursement for the loss the taxpayer must subtract the amount of the expected reimbursement from the loss if the reimbursement is less than expected the taxpayer may include the difference as a loss in the year in which no more reimbursement is expected if the reimbursement is more than the taxpayer expected the taxpayer may have to include the excess in income for the year of receipt if the original deduction reduced the tax for the year in which it was taken i am enclosing a copy of publication casualties disasters and thefts which explains in detail the requirements for claiming a casualty_loss deduction conex-152892-09 i appreciate your continued attention to this issue if you have any questions please contact------------------- or me at -------------------- sincerely christopher f kane branch chief branch income_tax and accounting enclosure
